     Case 2:19-cv-00760-RFB-NJK Document 1-2 Filed 05/03/19 Page   1 of 5
                                                            Electronically Filed
                                                                              7/17/2018 5:12 PM
                                                                              Steven D. Grierson
                                                                              CLERK OF THE COURT
1    COMP
     Adam D. Smith, Esq.
2    Nevada Bar No. 9690
     ADAM SMITH LAW
3    2340 Paseo Del Prado, Suite D203
     Las Vegas, Nevada 89102
4    T: (702) 929-2289
     F: (702) 960-4454
5    adam@adamsmithlaw.com
     Attorney for Plaintiffs
6

7                                               DISTRICT COURT
8                                        CLARK COUNTY, NEVADA
9
      NINETTE GAGNON, individually, SHERLI
10    GAGNON, individually;                                    Case No.: A-18-777850-C
                                                               Dept. No.: Department 22
11                   Plaintiffs,
12           v.                                                COMPLAINT
13    ALFRED MATTHEWS III, individually,
      ASHLEY FURNITURE INDUSTRIES, INC.
14    a Wisconsin Corporation; DOES I through X,
      inclusive; ROE CORPORATIONS XI through
15    XX, inclusive,
16                   Defendants.
17          Plaintiffs NINETTE GAGNON and SHERLI GAGNON (“Plaintiffs”) complain as follows:

18                                       GENERAL ALLEGATIONS

19          1.     The actions complained of herein occurred in Clark County, Nevada.

20          2.     The true names and capacities of the Defendants designated herein as Doe or Roe

21   Corporations are presently unknown to Plaintiffs at this time, who therefore sues said Defendants by

22   such fictitious names. When the true names and capacities of these defendants are ascertained,

23   Plaintiffs will amend this Complaint accordingly.

24          3.     At all times pertinent herein, Defendants were agents, servants, employees or joint

25   venturers of every other Defendant, and at all times mentioned herein were acting within the scope

26   and course of said agency, employment, or joint venture, with knowledge and permission and consent

27   of all other named Defendants.

28   ...


                                                           1
                                      Case Number: A-18-777850-C
     Case 2:19-cv-00760-RFB-NJK Document 1-2 Filed 05/03/19 Page 2 of 5



1            4.      On July 23, 2016, Plaintiff NINETTE GAGNON was the operator of a Toyota Prius.
2            5.      On July 23, 2016, Plaintiff SHERLI GAGNON was a passenger in the Toyota Prius.
3            6.      Upon information and belief, at the time of the incident described herein, Defendant
4    ALFRED MATTHEWS III was an employee of Defendant ASHLEY FURNTURE INDUSTRIES,
5    INC..
6            7.      On July 23, 2016, Defendant ALFRED MATTHEWS III negligently operated his
7    vehicle, causing a collision with the Toyota Prius containing Plaintiffs.
8            8.      As a direct and proximate result of the negligence of Defendants, Plaintiffs sustained
9    serious injuries to their neck, back, bodily limbs, organs and systems, all or some of which condition
10   may be permanent and disabling, and all to Plaintiffs’ damage in a sum in excess of $15,000.
11           9.      As a direct and proximate result of the negligence of Defendants, Plaintiffs received
12   medical and other treatment for the aforementioned injuries, and said services, care, and treatment are
13   continuing and shall continue in the future, all to the damage of Plaintiffs.
14           10.     As a direct and proximate result of the negligence of Defendants, Plaintiffs have been
15   required to, and has limited occupational and recreational activities, which have caused and shall
16   continue to cause Plaintiffs loss of earning capacity, lost wages, physical impairment, mental anguish,
17   and loss of enjoyment of life, in a presently unascertainable amount.
18           11.     As a direct and proximate result of the aforementioned negligence of all Defendants,
19   Plaintiffs have been required to engage the services of an attorney, incurring attorney’s fees and costs
20   to bring this action.
21           12.     Defendant ASHLEY FURNTURE INDUSTRIES, INC. is liable vicariously to
22   Plaintiffs by virtue of the doctrine of Respondeat Superior in that Defendant ALFRED MATTHEWS
23   III was acting within the course and scope of employment for Defendant ASHLEY FURNTURE
24   INDUSTRIES, INC. when operating the vehicle on July 23, 2016.
25                                       FIRST CAUSE OF ACTION
26                                                (Negligence)
27           13.     Plaintiffs incorporate paragraphs 1 through 12 of the Complaint as though said
28   paragraphs were fully set forth herein.


                                                        2
     Case 2:19-cv-00760-RFB-NJK Document 1-2 Filed 05/03/19 Page 3 of 5



1           14.     Defendant ALFRED MATTHEWS III owed Plaintiffs a duty of care to operate his
2    vehicle in a reasonable manner.
3           15.     Defendant ALFRED MATTHEWS III breached this duty of care by, inter alia, causing
4    a crash with the Prius containing Plaintiffs.
5           16.     Defendants’ negligence directly and proximately caused Plaintiffs serious injury.
6           17.     As a direct and proximate result of Defendants’ negligence, Plaintiffs received medical
7    and other treatments for injuries sustained to body, limbs, organs and nervous systems, all or some of
8    which conditions may be permanent and disabling and, all to Plaintiffs’ damage in a sum in excess of
9    $15,000. Said services, care, and treatment are continuing and shall continue in the future.
10          18.     As a direct and proximate result of Defendants’ negligence, Plaintiffs have been
11   required to and has limited certain occupational and recreational activities, which have caused, and
12   shall continue to cause, loss of earning capacity, lost wages, and loss of enjoyment of life.
13          19.     Plaintiffs have been required to engage the services of an attorney, incurring attorney’s
14   fees and costs to bring this action.
15                                      SECOND CAUSE OF ACTION
16                                             (Negligence Per Se)
17          20.     Plaintiffs incorporate paragraphs 1 through 19 of the Complaint as though said
18   paragraphs were fully set forth herein.
19          21.     The acts of Defendant ALFRED MATTHEWS III as described herein violated the
20   traffic laws of the State of Nevada and Clark County, constituting negligence per se, and Plaintiffs
21   have been damaged as a direct and proximate result thereof in an amount in excess of $15,000.00.
22          22.     Plaintiffs have been required to engage the services of an attorney, incurring attorney’s
23   fees and costs to bring this action.
24                                          THIRD CAUSE OF ACTION
25                              (Negligent Hiring, Supervision, and Training)
26          23.     Plaintiffs incorporate paragraphs 1 through 22 of the Complaint as if those paragraphs
27   were fully incorporated herein.
28   ...


                                                        3
     Case 2:19-cv-00760-RFB-NJK Document 1-2 Filed 05/03/19 Page 4 of 5



1            24.     Defendant ASHLEY FURNTURE INDUSTRIES, INC. sent Defendant ALFRED
2    MATTHEWS III to Nevada knowing he would operate a vehicle whose rental was paid for by Defendant
3    ASHLEY FURNTURE INDUSTRIES, INC.
4            25.     Defendant ALFRED MATTHEWS III was incompetent, inexperienced, or reckless in
5    the operation of his vehicle.
6            26.     Defendant ASHLEY FURNTURE INDUSTRIES, INC. knew, or by the exercise of
7    reasonable care should have known, that Defendant ALFRED MATTHEWS III was incompetent,
8    inexperienced, or reckless in the operation of the motor vehicles.
9            27.     Plaintiffs were injured as a proximate consequence of the negligence and incompetence
10   of Defendant ALFRED MATTHEWS III, resulting from the negligent hiring, supervision, and/or
11   training of Defendant ALFRED MATTHEWS III by Defendant ASHLEY FURNTURE INDUSTRIES,
12   INC.
13           28.     As a direct and proximate cause of the negligent hiring, supervision, and/or training by
14   Defendant ASHLEY FURNTURE INDUSTRIES, INC., Plaintiffs have been damaged in an amount in
15   excess of $15,000.00.
16           29.     Plaintiffs have been required to engage the services of an attorney, incurring attorney’s
17   fees and costs to bring this action.
18                                      FOURTH CAUSE OF ACTION
19                                           (Respondeat Superior)
20           30.     Plaintiffs incorporate paragraphs 1 through 29 of the Complaint as if those paragraphs
21   were fully incorporated herein.
22           31.     Defendant ALFRED MATTHEWS III was acting within the course and scope of his
23   employment while operating his vehicle on July 23, 2016.
24           32.     Defendant ASHLEY FURNTURE INDUSTRIES, INC. is therefore liable for the
25   negligent actions of Defendant ALFRED MATTHEWS III.
26           33.     Plaintiffs were injured as a proximate consequence of Defendants’ negligence.
27           34.     As a direct and proximate cause of Defendants’ negligence, Plaintiffs have been damaged
28   in an amount in excess of $15,000.00.


                                                         4
     Case 2:19-cv-00760-RFB-NJK Document 1-2 Filed 05/03/19 Page 5 of 5



1           35.     Plaintiffs have been required to engage the services of an attorney, incurring attorney’s
2    fees and costs to bring this action.
3           WHEREFORE, Plaintiffs pray for relief as follows:
4           1.      For general damages sustained by Plaintiffs in an amount in excess of $15,000;
5           2.      For special damages sustained by Plaintiffs in an amount in excess of $15,000;
6           3.      For reasonable attorney’s fees and costs;
7           4.      For interest at the statutory rate; and
8           5.      For such other relief as the Court deems just and proper.
9                                                       ADAM SMITH LAW
10
                                                        By: /s/ Adam D Smith
11                                                          Adam D. Smith, Esq.
12
                                                            Nevada Bar No. 9690
                                                            2340 Paseo Del Prado, Suite D203
13                                                          Las Vegas, Nevada 89102
                                                            Attorney for Plaintiffs
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                         5
